
	
		III
		112th CONGRESS
		2d Session
		S. RES. 600
		IN THE SENATE OF THE UNITED STATES
		
			November 26, 2012
			Mrs. Shaheen (for
			 herself, Ms. Collins,
			 Mr. Lautenberg, Ms. Mikulski, Ms.
			 Landrieu, Mr. Akaka,
			 Mr. Tester, and Mr. Blumenthal) submitted the following resolution;
			 which was referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		
			November 29, 2012
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Supporting the goals and ideals of American
		  Diabetes Month.
	
	
		Whereas
			 according to the Centers for Disease Control and Prevention (referred to in
			 this preamble as the CDC), nearly 26,000,000 people in the United
			 States have diabetes and 79,000,000 people in the United States have
			 pre-diabetes;
		Whereas
			 diabetes is a serious chronic condition that affects people of every age, race,
			 ethnicity, and income level;
		Whereas
			 the CDC reports that Hispanics, African-Americans, Asian-Americans, and Native
			 Americans are disproportionately affected by diabetes and suffer from diabetes
			 at rates that are much higher than the general population of the United
			 States;
		Whereas
			 according to the CDC, someone is diagnosed with diabetes every 17
			 seconds;
		Whereas
			 each day, approximately 5,205 people are diagnosed with diabetes;
		Whereas
			 in 2010, the CDC estimated that approximately 1,900,000 individuals age 20 and
			 older were newly diagnosed with diabetes;
		Whereas
			 a joint National Institutes of Health and CDC study found that approximately
			 15,000 youth in the United States are diagnosed with type 1 diabetes annually
			 and approximately 3,600 youth are diagnosed with type 2 diabetes
			 annually;
		Whereas
			 according to the CDC, between 1980 and 2007, the prevalence of diabetes in the
			 United States increased by more than 300 percent;
		Whereas
			 the CDC reports that more than 27 percent of individuals with diabetes are
			 undiagnosed;
		Whereas
			 the National Diabetes Fact Sheet issued by the CDC states that more than 11
			 percent of adults in the United States and 26.9 percent of people in the United
			 States age 65 and older have diabetes;
		Whereas
			 the CDC estimates that as many as 1 in 3 adults in the United States will have
			 diabetes in 2050 if present trends continue;
		Whereas
			 the CDC estimates that as many as 1 in 2 Hispanic, African-American,
			 Asian-American, and Native American adults will have diabetes in 2050 if
			 present trends continue;
		Whereas
			 according to the American Diabetes Association, in 2007, the total cost of
			 diagnosed diabetes in the United States was $174,000,000,000, and 1 in 10
			 dollars spent on health care was attributed to diabetes and its
			 complications;
		Whereas
			 according to a Lewin Group study, in 2007, the total cost of diabetes
			 (including both diagnosed and undiagnosed diabetes, pre-diabetes, and
			 gestational diabetes) was $218,000,000,000;
		Whereas
			 a Mathematica Policy Research study in 2007 found that, for fiscal year 2005,
			 total expenditures for Medicare beneficiaries with diabetes comprise 32.7
			 percent of the Medicare budget;
		Whereas
			 according to the CDC, diabetes was the seventh leading cause of death in 2007
			 and contributed to the deaths of more than 230,000 people in the United States
			 in 2007;
		Whereas
			 there is not yet a cure for diabetes;
		Whereas
			 there are proven means to reduce the incidence, and delay the onset, of type 2
			 diabetes;
		Whereas
			 with the proper management and treatment, people with diabetes live healthy,
			 productive lives; and
		Whereas
			 American Diabetes Month is celebrated in November: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of American
			 Diabetes Month, including—
				(A)encouraging the people of the United States
			 to fight diabetes through public awareness about prevention and treatment
			 options; and
				(B)increasing education about the
			 disease;
				(2)recognizes the importance of early
			 detection of diabetes, awareness of the symptoms of diabetes, and the risk
			 factors that often lead to the development of diabetes, including—
				(A)being over the age of 45;
				(B)having a specific racial and ethnic
			 background;
				(C)being overweight;
				(D)having a low level of physical
			 activity;
				(E)having high blood pressure; and
				(F)having a family history of diabetes or a
			 history of diabetes during pregnancy; and
				(3)supports decreasing the prevalence of type
			 1, type 2, and gestational diabetes in the United States through increased
			 research, treatment, and prevention.
			
